Order filed September 21, 2018




                                          In The

                       Fourteenth Court of Appeals
                                      ____________

                                 NO. 14-18-00743-CV
                                      ____________

                   IN THE INTEREST OF D.W. JR, A CHILD


                      On Appeal from the 246th District Court
                               Harris County, Texas
                        Trial Court Cause No. 2017-48742A

                                         ORDER

       This is an accelerated appeal from a judgment in a suit in which the
termination of the parent-child relationship is at issue. The appellant is the Texas
Department of Family and Protective Services (“the Department”).

       The Department’s brief was due September 19, 2018.1 No brief has been filed.

       Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is filed.


1
  The Department’s brief in the companion appeal, No. 14-18-00742-CV, is not yet due because
the reporter’s record has not been filed.
See Tex. R. Jud. Admin. 6.2(a) (effective May 1, 2012). This accelerated schedule
requires greater compliance with briefing deadlines.

      If the Department does not file a brief by October 1, 2018, we will dismiss
the appeal for lack of prosecution. See Tex. R. App. P. 38.8(a)(1).



                                  PER CURIAM




                                         2